United States Court of Appeals
                       For the First Circuit




No. 01-1980

                KAREN LYNN BIENKOWSKI, DAVID EBERLE,
                 DELIA ANN HOYE AND EDWARD MCDONALD,

                       Plaintiffs, Appellees,

                                 v.
                      NORTHEASTERN UNIVERSITY,
                       Defendant, Appellant.




                            ERRATA SHEET


     The opinion of this Court issued on April 8, 2002, is amended
as follows:


     On p.8, line 10: replace "Once" with "One".